     Case 2:16-cv-01997-JAM-JDP Document 57 Filed 09/15/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GENE E. EVANS,                                     Case No. 2:16-cv-01997-JAM-JDP (PC)
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         TO SET A SETTLEMENT CONFERENCE,
13              v.                                       DENYING WITHOUT PREJUDICE
                                                         DEFENDANTS’ MOTION REQUESTING A
14    K. LASSITER,                                       SCHEDULING ORDER ISSUE, AND
                                                         STAYING CASE FOR 120 DAYS
15                       Defendants.
                                                         ECF Nos. 55, 56
16

17          Defendants Montemayor, Wong, and Lassiter have filed a motion asking that the court

18   issue a scheduling order, ECF No. 55, and plaintiff has filed a motion asking that the court set a

19   settlement conference, ECF No. 26. The court agrees with plaintiff that this case will likely

20   benefit from a settlement conference. Accordingly, plaintiff’s motion will be granted, and this

21   case is referred to the court’s Post-Screening Alternative Dispute Resolution (“ADR”) Project. 1

22   Defense counsel from the Office of the California Attorney General has agreed to participate in

23   this pilot project. No defenses or objections shall be waived by their participation.

24          As set forth in the screening order, plaintiff has stated a potentially cognizable civil rights

25   claim. Thus, the court stays this action for a period of 120 days to allow the parties to investigate

26
            1
27            Defendants’ motion requesting that a scheduling order issue will be denied without
     prejudice. However, if the case does not settle, the court will issue a discovery and scheduling
28   order.
                                                        1
     Case 2:16-cv-01997-JAM-JDP Document 57 Filed 09/15/21 Page 2 of 3


 1   plaintiff’s claims, meet and confer, and then participate in a settlement conference.

 2           There is a presumption that all post-screening prisoner civil rights cases assigned to the

 3   undersigned will proceed to settlement conference. However, if after investigating plaintiff’s

 4   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,

 5   defense counsel in good faith finds that a settlement conference would be a waste of resources,

 6   defense counsel may move to opt out of this pilot project.

 7           Within thirty days of the date of this order, the assigned Deputy Attorney General shall

 8   contact Courtroom Deputy Nic Cannarozzi, at (916) 930-4172, to schedule the settlement

 9   conference. If difficulties arise in scheduling the settlement conference due to the court’s

10   calendar, the parties may seek an extension of the initial 120-day stay.

11           Once the settlement conference is scheduled, at least seven days prior to the conference,

12   the parties shall submit to the assigned settlement judge a confidential settlement conference

13   statement. The parties’ confidential settlement conference statements shall include the following:

14   (a) names and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a

15   short procedural history; (d) an analysis of the risk of liability, including a discussion of the

16   efforts made to investigate the allegations; and (e) a discussion of the efforts that have been made

17   to settle the case.

18           In accordance with the above, IT IS HEREBY ORDERED that:

19           1. This action is stayed for 120 days to allow the parties an opportunity to settle their

20   dispute before the discovery process begins. Except as provided herein or by subsequent court
21   order, no other pleadings or other documents may be filed in this case during the stay of this

22   action. The parties shall not engage in formal discovery, but the parties may elect to engage in

23   informal discovery.

24           2. Within thirty days from the date of this order, the assigned Deputy Attorney General

25   shall contact this court’s Courtroom Deputy, Nic Cannarozzi, at (916) 930-4172, to schedule the

26   settlement conference.
27           3. At least seven days prior to the settlement conference, each party shall submit a

28   confidential settlement conference statement, as described above, to the judge assigned for
                                                         2
     Case 2:16-cv-01997-JAM-JDP Document 57 Filed 09/15/21 Page 3 of 3


 1   settlement.

 2            4. If a settlement is reached at any point during the stay of this action, the parties shall file

 3   a Notice of Settlement in accordance with Local Rule 160.

 4            5. The parties remain obligated to keep the court informed of their current addresses at all

 5   times during the stay and while the action is pending. Any change of address must be reported

 6   promptly to the court in a separate document captioned for this case and entitled “Notice of

 7   Change of Address.” See L.R. 182(f).

 8
     IT IS SO ORDERED.
 9

10
     Dated:      September 14, 2021
11                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
